Mr. Justice Klingbiel delivered the opinion of the court: The defendant pleaded guilty in the circuit court of Ogle County to the crime of assault with intent to rape. He has brought the case here on a writ of error to review the judgment of conviction. The defendant has filed a one-page brief in which he contends that the judgment of conviction should be reversed because he was held 72 hours without bail and was denied counsel from the time of his arrest to the time of his arraignment. He also contends that he pleaded guilty because his appointed counsel told him he would receive probation. The only record before us is the common-law record, which shows that defendant was represented by counsel at the time of his plea of guilty and that he entered the plea after a proper admonishment by the court. Defendant’s contentions are not open for consideration upon this record. The judgment of the circuit court of Ogle County is affirmed. T , . ~ , Judgment affirmed.